DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1-10, the prior art does not disclose a focusing control device with the combination of limitations specified in the claimed invention, specifically the limitations of:
performing one processing of first processing that includes deriving a contrast value of an image within a distance measurement area which changes according to the movement of the position of the focus lens for each of a plurality of the distance measurement areas, specifying a peak of the contrast value based on the contrast value for each of the plurality of distance measurement areas, and specifying, as a focusing position, the position of the focus lens corresponding to the specified peak of the contrast value, or second processing that includes specifying the peak of the contrast value based on an added value obtained by adding the contrast values derived from the plurality of distance measurement areas and specifying, as the focusing position, the position of the focus lens corresponding to the specified peak of the contrast value; performing control such that the one processing is switched according to an amount of change of a position of an image of a subject corresponding to a change of an image magnification of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0218595, discloses a focus control device with focus control processing with a plurality of distance measurement areas; however, the prior art does not disclose second processing that includes specifying the peak of the contrast value based on an added value obtained by adding the contrast values derived from the plurality of distance measurement areas and specifying, as the focusing position, the position of the focus lens corresponding to the specified peak of the contrast value.  US 2003/0123870, a focus control device with focus control according to distance measurement in a plurality of distance measurement areas; however, the prior art does not disclose second processing that includes specifying the peak of the contrast value based on an added value obtained by adding the contrast values derived from the plurality of distance measurement areas and specifying, as the focusing position, the position of the focus lens corresponding to the specified peak of the contrast value.  US 5,343,089, discloses a focus control device that determines the peak position of a contrast signal with the plurality of distance measurement areas; however, the prior art does not disclose second processing that includes specifying the peak of the contrast value based on an added value .  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs